227 Md. 266 (1961)
176 A.2d 219
GLADDEN
v.
STATE
[No. 121, September Term, 1961.]
Court of Appeals of Maryland.
Decided December 21, 1961.
PER CURIAM:
This appeal is devoid of merit. The appellant entered pleas of nolo contendere to three informations, charging him with forgery and false pretenses, in the Circuit Court for Frederick *267 County before Chief Judge Schnauffer, sitting without a jury. He received sentences that totaled two years and six months, and has appealed.
He contends that: (1) his pleas of nolo contendere were not made with a clear and intelligent understanding of their nature and effect; (2) he was denied the aid and advice of counsel; and (3) the sentences imposed were excessive and, therefore, cruel and unusual.
The appellant's court-appointed attorney raises these questions upon appellant's request, but, with commendable candor, concedes there is nothing in the record to support them. The record discloses that the learned and experienced trial judge carefully and fully explained to the appellant, who was no newcomer to the criminal courts, the nature and effect of his pleas. Parker v. Warden, 222 Md. 598, 158 A.2d 762. It discloses he specifically requested that no counsel be appointed for him at his trial; and no ingredient of unfairness entered into his trial. Dowling v. Warden, 211 Md. 645, 647, 127 A.2d 136. The sentences imposed were only a fraction of the statutory maximum, and certainly cannot be seriously considered as amounting to "cruel and unusual" punishment. Hobbs v. Warden, 223 Md. 651, 653, 163 A.2d 331.
Judgments affirmed.